Title: To James Madison from Daniel Carroll Brent, 23 August 1807
From: Brent, Daniel Carroll
To: Madison, James



Dear Sir,
Washington, Aug: 23. 1807.

I have just received your letter of the 19th. Inst, with its enclosures.
I regret that I cannot give Mr. Howard any encouragement with regard to the Maryland paper held by him, tho’ I learn that it was always understood by many that the Bank stock lately recovered from the King of Engld stood pledged for its Redemption: but the Maryland authorities, as I am told, have determined otherwise, & the whole emission is considered now as being worth nothing at all.  I will enquire, however, more particularly into the matter to morrow, (Monday) & will lose no time in communicating to you the Result.
Mr. Cock is still in the City.  I will put your letter for Mr. Popham into his Care to day.  I have the Honor to be, Dr. Sir, with perfect Respect, Your Obed: faithful Servt.

Danl. Brent.

